1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   ROSSANA FIGUEROLA,                          )   Case No. CV 19-7491 FMO (MAAx)
                                                 )
12                        Plaintiff,             )
                                                 )
13                 v.                            )   ORDER Re: MOTION TO REMAND
                                                 )
14   NATIONWIDE AGRIBUSINESS                     )
     INSURANCE, et al.                           )
15                                               )
                          Defendants.            )
16                                               )

17          Having reviewed and considered all the briefing filed with respect to plaintiff's Motion to

18   Remand (Dkt. 13,“Motion”), the court concludes that oral argument is not necessary to resolve the

19   Motion. See Fed. R. Civ. P. 78; Local Rule 7-15; Willis v. Pac. Mar. Ass’n, 244 F.3d 675, 684 n.

20   2 (9th Cir. 2001).

21                                            BACKGROUND

22          On November 28, 2018, plaintiff Rossana Figuerola (“plaintiff”) filed a Complaint in the

23   Santa Barbara Superior Court (“state court”) against Nationwide Agribusiness (“Nationwide”)

24   (“defendant”) and Hometown Insurance Services, Inc. (“Hometown”), and on July 1, 2019, filed

25   a First Amended Complaint (“FAC”) against the same defendants asserting claims related to an

26   insurance dispute. (See Dkt. 1, Notice of Removal (“NOR”) at ¶¶ & Exh. C (FAC)). On August 9,

27   2019, plaintiff filed a Request for Dismissal of Hometown, a California citizen, which the Clerk

28   entered the same day. (See id. at ¶ 12 & Exh. E (“Dismissal”)). Nationwide removed the action
1    to this court on August 29, 2019, on the basis of diversity jurisdiction pursuant to 28 U.S.C. §§

2    1332, 1441(b). (See id. at ¶ 1).

3                                          LEGAL STANDARD

4           “Federal courts are courts of limited jurisdiction. They possess only that power authorized

5    by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114

6    S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears

7    affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126

8    S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before

9    proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119

10   S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H

11   Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

12          “The right of removal is entirely a creature of statute and a suit commenced in a state court

13   must remain there until cause is shown for its transfer under some act of Congress.” Syngenta

14   Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation

15   marks omitted). Where Congress has acted to create a right of removal, those statutes, unless

16   otherwise stated, are strictly construed against removal jurisdiction.1 See id. Unless otherwise

17   expressly provided by Congress, “any civil action brought in a State court of which the district

18   courts of the United States have original jurisdiction, may be removed by the defendant or the

19   defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252

20   (9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is

21   proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per

22   curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the

23   removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong

24   presumption against removal jurisdiction means that the defendant always has the burden of

25   establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any

26
       1
27       For example, an “antiremoval presumption” does not exist in cases removed pursuant to the
     Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating
28   Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).

                                                      2
1    doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts

2    in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction

3    must be rejected if there is any doubt as to the right of removal in the first instance.”).

4           “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that

5    provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies

6    in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do

7    so requires the case be remanded, as “[s]ubject matter jurisdiction may not be waived[.]” Kelton

8    Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003).

9    Indeed, “[i]f at any time before final judgment it appears that the district court lacks subject matter

10   jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co.,

11   846 F.2d 1190, 1194 n. 2 (9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of

12   the district court is not a waivable matter and may be raised at anytime by one of the parties, by

13   motion or in the responsive pleadings, or sua sponte by the trial or reviewing court.”).

14                                               DISCUSSION

15          Section 1446(b)(1) of Title 28 of the United States Code requires a defendant to remove

16   a case “within 30 days after the receipt by the defendant, through service or otherwise, of a copy

17   of the initial pleading setting forth the claim for relief upon which such action or proceeding is

18   based[.]” However, “if the case stated by the initial pleading is not removable, a notice of removal

19   may be filed within 30 days after receipt by the defendant, through service or otherwise, of a copy

20   of an amended pleading, motion, order or other paper from which it may first be ascertained that

21   the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). While the 30-day

22   time limit is procedural rather than jurisdictional, “the time limit is mandatory and a timely objection

23   to a late petition will defeat removal[.]” Smith v. Mylan, Inc., 761 F.3d 1042, 1045 (9th Cir. 2014)

24   (internal quotation marks omitted).

25          Here, Nationwide removed the action within 30 days after plaintiff dismissed Hometown,

26   a non-diverse defendant. (See Dkt. 1, NOR at ¶ 12 & Exh. E (Dismissal). More specifically,

27   plaintiff filed a Request for Dismissal on August 9, 2019, which the Clerk signed and entered on

28   the same day. (See id.). Nationwide removed this action on August 20, 2019. (See id.).

                                                        3
1            Plaintiff argues that the 30-day clock was triggered earlier, and no later than July 22, 2019,

2    when plaintiff filed and served a Notice of Settlement as to Hometown. (See Dkt. 13, Motion at

3    3-4). However, “settlement with a non-diverse party does not establish diversity jurisdiction unless

4    and until that party is dismissed from the action.” Dunkin v. A.W. Chesterson Co., 2010 WL

5    1038200, *2 (N.D. Cal. 2010); id. at *3 (“Courts . . . have . . . ruled that a settlement is insufficient

6    to confer removal jurisdiction where the formal dismissal of the non-diverse defendant has not yet

7    been entered.”); Tyler v. American Optical Corp., 2016 WL 1383459, *4 (C.D. Cal. 2016) (same);

8    Mertan v. E.R. Squibb & Sons, Inc., 581 F.Supp. 751, 752–53 (C.D.Cal.1980) (holding that

9    settlement with non-diverse defendant did not render case removable because there was no

10   complete diversity where state court had not yet dismissed that defendant); see, e.g. Local Union

11   598, Plumbers & Pipefitters Industry Journeymen & Apprentices Training Fund v. J.A. Jones,846

12   F.2d 1213 (9th Cir. 1988) (“If a state action includes non-diverse parties, it may not be removed

13   until those parties have been dismissed.”). In short, the court concludes that the instant action did

14   not become removable until Hometown was actually dismissed from the case, which occurred on

15   August 9, 2019. Thus, defendant’s removal of the instant case was timely.

16           This Order is not intended for publication. Nor is it intended to be included in or

17   submitted to any online service such as Westlaw or Lexis.

18                                                CONCLUSION

19           Based on the foregoing, IT IS ORDERED THAT plaintiffs’ Motion to Remand (Document

20   No. 13) is denied.

21           2. The parties’ Stipulation for Order to Stay Discovery (Document No. 28) is denied as

22   moot.

23   Dated this 27th day of February, 2020.

24                                                       _______________/s/____________________
                                                                    Fernando M. Olguin
25                                                             United States District Judge

26

27

28

                                                        4
